DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15, line 4, sets forth “a sealing junction” and “the junction”.  It is unclear if “the junction” in lines 4, 7, and 11 is referring to a sealing junction or an additional junction.  Furthermore, claim 15, lines 10-11 recite “each inner diameter” and “each junction”, but only one junction is set forth in line 4.  Claim 15 further sets forth “an electrical conduit disposed in the interior of the junction” in line 7 and “a final completion having an electrical conduit running through each inner diameter of each junction”.  It is unclear each instance is referring to the same electrical conduit or two different conduits.  Appropriate correction is required.  
In claim 16, line 6, it is unclear which “electrical conduit” from claim 15, that the claim is referring to.
In claim 17, line 5, it is unclear which “electrical conduit” from claim 15, that the claim is referring to.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5-9, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (WO 2019/059885).
With respect to claim 1, Steele disclose a multilateral completion system, comprising: a main bore completion (66a) having an inductive coupler (102, paragraph 47) coupled to a seal element (70); a lateral completion (66b) having an inductive coupler (110); a second lateral completion (66c) having an inductive coupler (110); a junction (200) in the main bore, the junction having an inner diameter and having an inductive coupler (108a) that is electrically connected to the inductive coupler of the lateral completion (via 100); a second junction (second 200) in the main bore, the second junction inserted directly into a diverter (94), the second sealing junction having a second inner diameter and having an inductive coupler (108) that is electrically connected to the inductive coupler of the second lateral completion (via 100); a final completion (30) having a first inductive coupler (see paragraphs 102-106) configured to couple to the inductive coupler of the main bore completion, a second inductive coupler configured to couple to the inductive coupler of the sealing junction (see paragraphs 102-106), a third inductive coupler (see paragraphs 102-106) configured to couple to the inductive coupler of the second sealing junction, and an electrical conduit (104) running through each inner diameter of each sealing junction in the main bore, wherein the main bore, the lateral completion and the second lateral completion are connected in parallel (wherein the electrical connection in Steele is the same as claimed and thus connected in parallel).
	With respect to claim 2, Steele disclose further comprising: a third lateral completion (66d) having an inductive coupler (108); and a third junction (third 200) having an inductive coupler (108) configured to couple to the inductive coupler of the third lateral completion, wherein the final completion further comprises a fourth inductive coupler (see paragraphs 102-106) configured to couple to the inductive coupler of the third junction.
With respect to claim 3, Steele disclose wherein the lateral completion, the second lateral completion, and the third lateral completion are connected in parallel (wherein the electrical connection in Steele is the same as claimed and thus connected in parallel).
	With respect to claim 5, Steele disclose wherein inductive couplers of the main bore, the lateral completion, and the sealing junction are females, and wherein the inductive couplers of the final completion are males (see figure 14, which shows the couplers on the final completion, i.e. 156a are male and are coupled to female couplers of the junction and completions).
With respect to claim 6, Steele disclose wherein the first inductive coupler, the second inductive coupler, and the third inductive coupler of the final completion are positioned to land across from the inductive coupler of the main bore completion, the inductive coupler of the lateral completion, and the inductive coupler of the second lateral completion, respectively, to connect the lateral completion, the second lateral completion, and the main bore completion in parallel (see figures 14-16).
With respect to claim 7, Steele disclose a method to deploy a multilateral completion system, the method comprising: deploying a main bore completion in a main bore of a multilateral wellbore, the main bore completion comprising an inductive coupler coupled to a seal element; deploying a lateral completion in a lateral borehole of the multilateral wellbore, the lateral completion comprising an inductive coupler; deploying a sealing junction into the main bore of the multilateral wellbore, the sealing junction comprising an inductive coupler and an electrical conduit running through an inner diameter of the lateral borehole; connecting the electrical conduit of the sealing junction to the inductive coupler of the lateral completion to electrically connect the sealing junction with the lateral completion; deploying a second lateral completion in a second lateral borehole of the multilateral wellbore, the second lateral completion comprising an inductive coupler; deploying a second sealing junction into the main bore of the multilateral wellbore, wherein the second junction inserted directly into a diverter, and the second sealing junction comprising an inductive coupler and an electrical conduit through an inner diameter of the second lateral borehole; connecting the electrical conduit of the second sealing junction to the inductive coupler of the second lateral completion to electrically connect the second sealing junction with the second lateral completion; deploying a final completion having a first inductive coupler, a second inductive coupler, a third inductive coupler, and an electrical conduit into the main bore; running the electrical conduit of the final completion through each inner diameter of each sealing junction in the main bore; coupling the first inductive coupler of the final completion with the inductive coupler of the main bore completion to electrically connect the final completion with the main bore completion; coupling the second inductive coupler of the final completion with the inductive coupler of the sealing junction to electrically connect the final completion with the sealing junction, wherein the lateral completion and the second lateral completion are connected in parallel; and coupling the third inductive coupler of the final completion with the inductive coupler of the second sealing junction to electrically connect the final completion with the second sealing junction (see the rejections of claims 1-6 and figures 14-16).
With respect to claim 8, Steele disclose wherein the final completion comprises a fourth inductive coupler, the method further comprising: deploying a third lateral completion in a third lateral borehole of the multilateral wellbore, the third lateral completion comprising an inductive coupler; deploying a third junction into the main bore of the multilateral wellbore, the third junction comprising an inductive coupler and an electrical conduit through an inner diameter of the third lateral borehole; connecting the electrical conduit of the third junction to the inductive coupler of the third lateral completion to electrically connect the third junction with the third lateral completion; running the electrical conduit of the final completion through an inner diameter of the third junction; and coupling the fourth inductive coupler of the final completion with the inductive coupler of the third junction to electrically connect the final completion with the third junction (see the rejection of claim 2 and figures 14-16). 
With respect to claim 9, Steele disclose further comprising connecting the lateral completion, the second lateral completion, and the third lateral completion in parallel (wherein the electrical connection in Steele is the same as claimed and thus connected in parallel).
With respect to claim 15, Steel disclose a multilateral completion system, comprising: a main bore completion (66a) having an inductive coupler (102, paragraph 47) coupled to a seal element (70, see figure 1c); a lateral completion (66b) having an inductive coupler (102, see paragraph 47); a sealing junction (200, see paragraph 104) in the main bore, the sealing junction is directly inserted into a diverter (see figure 6 and paragraph 104), and having an inner diameter and having an inductive coupler (108b) electrically connected to the inductive coupler of the lateral completion (see paragraph 51); an electrical conduit (100) disposed in the interior of the sealing junction and electrically connected to the inductive coupler of the main bore completion and the inductive coupler of the lateral completion (see paragraph 51); and a final completion (30) having an electrical conduit running through each inner diameter of each sealing junction in the main bore (shown in figure 14), wherein the lateral completion and the main bore completion are electrically connected in parallel (wherein the electrical connection in Steele is the same as claimed and thus connected in parallel).
	With respect to claim 16, Steele disclose further comprising: a second lateral completion (66c) having an inductive coupler (102); and a second junction (200) having an inductive coupler (108c) electrically connected to the inductive coupler of the second lateral completion, wherein the electrical conduit (100) is disposed in the interior of the second junction and is electrically connected to the inductive coupler of the second lateral completion, and wherein the lateral completion, the second lateral completion, and the main bore completion are electrically connected in parallel (wherein the electrical connection in Steele is the same as claimed and thus connected in parallel).
	With respect to claim 17, Steele disclose further comprising: a third lateral completion (66d) having an inductive coupler (102); and a third junction (200) having an inductive coupler (108) electrically connected to the inductive coupler of the third lateral completion, wherein the electrical conduit (100) is disposed in the interior of the third junction and is electrically connected to the inductive coupler of the third lateral completion, and wherein the lateral completion, the second lateral completion, the third lateral completion, and the main bore completion are electrically connected in parallel (wherein the electrical connection in Steele is the same as claimed and thus connected in parallel).
	With respect to claim 18, Steele disclose wherein the final completion comprises a first inductive coupler electrically coupled to the inductive coupler of the main bore completion, and a second inductive coupler electrically coupled to the inductive coupler of the junction (see paragraph 139, wherein multiple inductive couplers are used for the main completion and lateral completions).
	With respect to claim 19, Steele disclose wherein the inductive coupler of the sealing junction and the inductive coupler of the main bore completion are females, and wherein the first inductive coupler and the second inductive coupler of the final completion are males (see figures 14-16).
	With respect to claim 20, Steele disclose wherein the first inductive coupler and the second inductive coupler of the final completion are positioned to land across from the inductive coupler of the main bore completion and the inductive coupler of the lateral completion, respectively, to connect the lateral completion and the main bore completion in parallel (see figures 14-16).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Brockman (US 2004/0159429).
With respect to claim 10, Steele does not disclose running in a running tool having a test apparatus.  Brockman (‘429) disclose a test tool (138) which is run in to test a junction assembly to make sure it is not faulty.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Steele by including a test apparatus as taught by Brockman in order to test the junction before inserting the final completion.  
With respect to claim 11, Steele as modified disclose running the running tool into the main bore (see figure 2); performing, with the test apparatus, a first test on a component disposed in the main bore; running the running tool into the lateral borehole; performing, with the test apparatus, a second test on a second component disposed in the lateral borehole; and retrieving the running tool after performance of the first test and the second test, wherein the second lateral completion is deployed into the main bore after retrieval of the running tool (see paragraphs 36-38, wherein multiple tests are performed and the junctions can be installed in multiple trips so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to test one junction before installing lateral completion as this is one of a finite number of known options).
With respect to claim 12, Steele as modified discloses after deploying the second lateral completion, running the running tool into the second lateral borehole; performing, with the test apparatus, a third test on a third component disposed in the second lateral borehole; and retrieving the running tool after performance of the third test, wherein the final completion is deployed into the main bore after retrieval of the running tool (wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install a final completion after the integrity of the junctions are tested to ensure no leakage).

7.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Brockman (US 2004/0159429) in view of Gray (WO 2018/118028).
Steele in view of Brockman do not disclose that the test is an electrical connectivity one.  Gray teaches that it is known to test the cable while be installed during run in to pressure test in order test the connections (see paragraph 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Steele in view of Brockman by testing the electrical connectivity as taught by Gray in order to ensure the electrical cable is working.
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the performance of a component, as testing to ensure components are working determines whether they meet a threshold performance level of the component.

Response to Arguments
8.	Applicant’s arguments and amendments, filed 10/25/22, with respect to the rejection(s) of claim(s) 1-20 under Patel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steele as noted above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672